12-555; 12-3715; 13-1514; 13-2524
         Wang; Zhu; Chen; Xie v. Holder

                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 28th day of October, two thousand fourteen.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                DENNIS JACOBS,
 9                PIERRE N. LEVAL,
10                     Circuit Judges.
11       ____________________________________
12
13       XIU HUA WANG v. HOLDER                                       12-555
14       A099 683 277
15       ____________________________________
16
17       XIAOMIN ZHU, FENBIN CHEN v. HOLDER                           12-3715
18       A089 009 010, A089 009 011
19       ____________________________________
20
21       HUANG CHEN v. HOLDER                                         13-1514
22       A095 710 406
23       ____________________________________
24
25       JIN FEI XIE v. HOLDER                                        13-2524
26       A088 526 019
27       ____________________________________
28
29                UPON DUE CONSIDERATION of these petitions for review of

30       Board of Immigration Appeals (“BIA”) decisions, it is hereby

         07162014-B4-1-4
 1   ORDERED, ADJUDGED, AND DECREED that the petitions for review

 2   are DENIED.

 3           These petitions challenge decisions of the BIA that

 4   affirmed decisions of Immigration Judges (“IJ”) denying

 5   asylum and related relief.       The applicable standards of

 6   review are well established.       See Jian Hui Shao v. Mukasey,

 7   546 F.3d 138, 157-58 (2d Cir. 2008).

 8           Petitioners, all natives and citizens of China, sought

 9   relief from removal based on claims that they fear

10   persecution because they have had more than one child in

11   violation of China’s population control program.       For

12   largely the same reasons as this Court set forth in Jian Hui

13   Shao, 546 F.3d 138, we find no error in the agency’s

14   determination that petitioners failed to demonstrate their

15   eligibility for relief.       See id. at 158-68.

16           For the foregoing reasons, these petitions for review

17   are DENIED.       As we have completed our review, any stay of

18   removal that the Court previously granted in these petitions

19   is VACATED, and any pending motion for a stay of removal in

20   these petitions is DISMISSED as moot.       Any pending request

21   for oral argument in these petitions is DENIED in accordance

22   with Federal Rule of Appellate Procedure 34(a)(2), and



     07162014-B4-1-4                   2
1   Second Circuit Local Rule 34.1(b).

2                              FOR THE COURT:
3                              Catherine O’Hagan Wolfe, Clerk
4
5




    07162014-B4-1-4              3